Citation Nr: 0302306	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound due to a service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from June 1952 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).

During the course of this appeal, the veteran requested 
personal hearings before a Member of the Board and before the 
RO.  However, the veteran subsequently withdrew his hearing 
requests due to poor health.  Accordingly, the Board will 
proceed with appellate review of this matter.  See 38 C.F.R. 
§ 20.704 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is service connected for coronary artery 
disease, rated at 100 percent, anxiety reaction, rated at 30 
percent, right-sided cerebral vascular accident, rated at 10 
percent, and deformity of the nose and multiple scars, each 
rated at 0 percent.

3.  The veteran's service-connected disabilities have 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.




CONCLUSION OF LAW

The requirements for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1114(1), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the February 2001 rating decision and the June 2001 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, July 2000 and February 2001 letters 
from the RO provided further specific information to the 
veteran.  Therefore, the Board finds that the rating 
decision, Statement of the Case, and related letters provided 
to the veteran specifically satisfy the notice requirements 
of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
all relevant VA treatment records and afforded the veteran a 
VA examination.  As discussed above, the veteran was unable 
to appear at his personal hearing.  Therefore, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

Special monthly compensation at the rate provided under 38 
U.S.C.A. § 1114(l) is payable in cases where the veteran is 
in need of the regular aid and attendance of another person.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, whether physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.

In addition, aid and attendance benefits may also be paid 
when the veteran is bedridden.  Bedridden is that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  The fact that the veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352 (2002).

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  To be entitled to 
housebound benefits, a veteran must have at least one 
service-connected disability rated as 100 percent disabling.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

In the present case, the veteran is service connected for 
coronary artery disease, rated at 100 percent, anxiety 
reaction, rated at 30 percent, right-sided cerebral vascular 
accident, rated at 10 percent, and deformity of the nose and 
multiple scars, each rated as noncompensable, for a combined 
schedular evaluation of 100 percent.

VA inpatient records from February 2000 through February 2001 
show that the veteran was admitted for rehabilitation 
following a myocardial infarction and cerebral vascular 
accident.  VA radiology reports dated March 2000 found modest 
degenerative changes of the right knee, more prominent 
degenerative changes of the left knee, residuals of L3 
fracture of the lumbar spine, marked degenerative joint 
disease of the right hip and moderately severe degenerative 
joint disease of the left hip, and degenerative joint disease 
of both hands.

In March 2000, it was noted that the veteran was wheelchair 
bound.  He required occasional minimal assistance for 
toileting due to right hip and knee pain.  He could 
independently shower and had been provided with adaptive 
equipment for activities of daily living.  In April and May 
2000, the veteran continued to use his wheelchair and he 
attended kinesitherapy weekly.  In June 2000, the veteran 
could perform transfers with minimal supervision.  He had 
very limited use of his legs and was unable to stand.  It was 
observed that he needed bilateral hip surgery but could not 
undergo the surgery due to his cardiac status.

The veteran used a scooter for ambulation in August 2000.  He 
performed daily hygiene with adaptive devices, and needed 
occasional assistance with showering, shaving, and dressing.  
He had developed occasional incontinence.  In September 2000, 
the veteran received a second medical opinion that he was not 
a candidate for hip surgery due to his cardiac status.  He 
became incontinent more frequently and needed occasional 
assistance to change his Depends undergarments.  In November 
2000, a physical assessment found normal strength and 
function of the upper extremities, and limitation of strength 
and function of the lower extremities.  The veteran underwent 
an assisted living evaluation in December 2000.  It was noted 
that the veteran was inconsistent with activities of daily 
living in that sometimes he needed assistance and other times 
he did not. 

A VA aid and attendance examination was performed in January 
2001.  It was noted that the veteran had been hospitalized 
since February 2000, and that he was already in nursing home 
status.  The veteran reported that he was unable to get 
around well enough to live independently.  The veteran 
presented with a stooped posture and a slow and very unsteady 
gait.  He appeared alert, with good hygiene, and sat in an 
electric scooter.  He had full range of motion of both arms.  
He fed and groomed himself.  He could dress himself but it 
took 45 minutes, and he sometimes needed assistance with 
buttons, zippers, and pants.  It was very difficult for him 
to transfer on and off the toilet.  Sometimes he would 
transfer too late, and then needed assistance to clean up 
after the accident.  

Upon examination, the veteran had hypertrophic changes of the 
right knee with 15 degrees of contracture.  He had flexion 
contractures of both hips from 20 to 30 degrees and decreased 
range of motion of both hips.  He could walk 100 feet with a 
walker with a gait belt and contact assistance of one person.  
He could not walk on his own, but could transfer from bed to 
wheelchair.  The veteran reported no problems of the spine, 
trunk, or neck other than degenerative joint disease.  He 
became lightheaded when standing for a brief period of time 
and lost balance easily when transferring from a wheelchair.  
He stayed in the nursing home and used his scooter to travel 
between his room and the dining room.  The examiner found 
that the veteran could not walk without the assistance of 
another person.  The veteran was diagnosed with severe 
degenerative joint disease of both hips, severe degenerative 
joint disease of the right knee, post cerebral vascular 
accident with mild left upper extremity paresis, severe 
coronary artery disease, depression, and history of seizures.

Based upon the above facts, the Board finds that the evidence 
supports a grant of special monthly compensation based upon 
the need of the aid and attendance of another person.  
Specifically, the veteran generally needs some assistance to 
dress and undress himself, to change his Depends 
undergarments, to perform transfers from his scooter, and to 
stand or walk.  The veteran also has intermittent inability 
to attend to the wants of nature, and requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
necessary that the veteran meet all of the enumerated 
disabling conditions to be found in need of aid and 
attendance.  Rather, his condition must be looked at in 
totality.  Likewise, the need for aid and attendance is not 
required to be constant, but only regular. 

The Board acknowledges that the veteran's physical incapacity 
is due, in part, to his nonservice-connected bilateral hip 
disorder.  However, the Board emphasizes that the veteran's 
inability to sustain any improvement of his hip disorder is 
due to his cardiac status.  The veteran's service-connected 
coronary artery disease prohibits him from undergoing surgery 
for his degenerative joint disease.  Moreover, the veteran 
initially was hospitalized due to severe coronary artery 
disease and residuals of a cerebral vascular accident, both 
service-connected conditions.  The VA examiner found that the 
veteran continued to carry these diagnoses and that he had 
great difficulty standing or walking.  While the veteran's 
physical incapacity may be due to various etiologies, the 
Board emphasizes that the veteran is assigned a 100 percent 
schedular evaluation for coronary artery disease.  
Accordingly, affording the veteran the benefit of the doubt, 
the appeal is granted.  


ORDER

Special monthly compensation by reason of being in need of 
regular aid and attendance of another person is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

